We will consider both appeals together, as the questions are so intimately connected.
We think the second ground of demurrer was properly sustained. Section 1491 of The Code provides that: "The following   (302) rights in action do not survive: 2. Causes of action for false imprisonment, assault and battery, or other injury to the person, where such injury does not cause the death of the injured party." Harper v.Commissioners, 123 N.C. 118. Viewed as an actionable injury, mental anguish must be taken to be an injury to the person within the meaning of the statute. It is certainly not an injury to property, and in the state of union which we call life, we are not aware of any way by which the mind or soul can be reached except through the physical organs. These organs alone convey to the mind the concrete impressions upon which it acts, and without which it would be incapable of intelligent thought. Certain bodily diseases produce insanity, while any sudden shock to the mind reacts upon the body, sometimes even to a fatal extent.
In law, the word "person" does not simply mean the physical body, for if it did it would apply equally to a corpse. It means a living person composed of body and soul. Therefore, any mental injury is necessarily an injury to the person. Personal injuries may be either bodily or mental, but whether one or the other, they infringe upon the rights of the person and not of property. A learned author has said that "the mind is no less a part of the person than the body, and the sufferings of the former are sometimes more acute and lasting than those of the latter. Indeed, the sufferings of each frequently, if not usually, act reciprocally upon the other." 3 Suth. Dam., 260; Young v. Tel. Co., 107 N.C. 370, 9 L.R.A., 669, 22 Am. St., 883.
This disposes of the plaintiff's appeal, and to that extent the judgment must be affirmed.
Upon the defendant's appeal, we are of opinion that the first ground of demurrer should also have been sustained. In this   (303) case there are three different plaintiffs, each apparently suing in a separate right, the legal entry of the administratrix being entirely distinct from that of the individual, whether suing as distributee or for her own mental anguish. If the plaintiffs are suing jointly for the same cause of action, that is, the mental anguish suffered by Mrs. Josephine Pelletier, they can not recover, as the cause of action does not survive. If they are suing severally for the mental anguish suffered by themselves respectively, then there is a misjoinder of parties as well as of *Page 210 
causes of action. Code, secs. 239 and 267; Cromartie v. Parker,121 N.C. 198, and cases therein cited.
We are not prepared to say that one person can recover for mental anguish suffered by another; and therefore the husband and wife, suing severally for their own anguish, are different parties suing upon distinct causes of action. As was said in Cromartie v. Parker, supra: "As in this case there is not only a misjoinder of distinct causes of action, but also a misjoinder of parties having no community of interests, the action can not be divided under section 272 of The Code, which permits division only where the causes alone are distinct."
The demurrer should therefore have been sustained and the action dismissed. This disposes of the case and renders unnecessary any discussion of the other grounds of demurrer, as it is probable that the complaint would be essentially different if a new action were brought.
In plaintiff's appeal, affirmed.
In defendant's appeal, reversed.
Cited: Green v. Tel. Co., 136 N.C. 496; Helms v. Tel. Co., 143 N.C. 394;Thigpen v. Cotton Mills, 151 N.C. 98; Ayers v. Bailey, 162 N.C. 212;Cooper v. Express Co., 165 N.C. 539; Campbell v. Power Co., 166 N.C. 489;Watts v. Vanderbilt, 167 N.C. 568.
(304)